Though I agree with the majority's reasons for overruling appellant's third and fifth assignments of error,1 I would sustain appellant's first assignment of error, vacate the conviction and sentence and remand the matter to the trial court to reconsider its judgment relative to appellant's motion to suppress and limited to the evidence presented at that hearing. In the absence of a stipulation by counsel that the trial court may consider the evidence adduced at a preliminary hearing as part of the evidence in a subsequent suppression hearing, the trial court commits error, when it sua sponte considers the same in reaching its decision on the suppression issue.
1 The majority opinion overrules appellant's first assignment of error but yet finds the appellant did have standing to challenge the search. I believe the proper disposition would be to sustain the first assignment of error but affirm the judgment on the independent ground that the traffic stop was valid and the search was authorized under the automobile exception. For the same reason, I would overrule appellant's fourth assignment of error as moot.